--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

First California Financial Group, Inc. 8-K [fcal-8k_110612.htm]

 Exhibit 10.3
 

 
VOTING AND SUPPORT AGREEMENT
 
This Voting and Support Agreement (this “Agreement”), dated as of November 6,
2012, is entered into by and among PacWest Bancorp, a Delaware corporation
(“Parent”), First California Financial Group, Inc., a Delaware corporation (the
“Company”), and each person executing this Agreement or a counterpart to this
Agreement, each of whom is a member of the board of directors of Parent (each, a
“Director”).
 
RECITALS
 
A.           Pursuant to the terms of the Agreement and Plan of Merger (as the
same may be amended or supplemented, the “Merger Agreement”), dated as of the
date hereof, between Parent and the Company, the Company will be merged with and
into Parent (the “Merger”) with Parent continuing as the surviving corporation
of the Merger.
 
B.           As an inducement and a condition to each of Parent and the Company
entering into the Merger Agreement, each of Parent and the Company has required
that each Director, in his capacity as a stockholder of Parent, enter into this
Agreement.
 
AGREEMENT
 
In consideration of Parent’s and the Company’s performance under the Merger
Agreement, each Director agrees as follows:
 
1.  
Definitions.  Capitalized terms not defined in this Agreement have the meaning
assigned to those terms in the Merger Agreement.

 
2.  
Effectiveness.  If the Merger Agreement is terminated for any reason in
accordance with its terms, this Agreement shall automatically terminate and be
null and void and of no effect.

 
3.  
Voting Agreement. From the date hereof until the earlier of (i) the Effective
Time and (ii) the termination of the Merger Agreement in accordance with its
terms (the “Support Period”), Director agrees that at any stockholder meeting of
Parent to adopt the Merger Agreement or to approve the issuance of Parent Common
Stock in connection with the Merger, or any adjournment or postponement thereof,
the Director shall be present (in person or by proxy) and shall vote (or cause
to be voted) the voting shares of capital stock of Parent owned by such Director
as of the date hereof along with all such shares that the Director may acquire
from time to time after the date hereof, in each case that are entitled to vote
at such meeting (together, “Owned Shares”): (a) in favor of (1) approval and
adoption of the Merger Agreement, (2) approval of the issuance of Parent Common
Stock in connection with the Merger, and (3) approval of any proposal to adjourn
or postpone such meeting to a later date if there are not sufficient votes to
adopt the Merger Agreement or approve the issuance of Parent Common Stock in
connection with the Merger; and (b) against any action or agreement that would
impair the ability of Parent to complete the Merger, the ability of the Company
to complete the Merger, or that would otherwise be inconsistent with, prevent,
impede or delay the consummation of the transactions contemplated by the Merger
Agreement; provided, that the foregoing applies solely to Director in his or her
capacity as a stockholder and nothing in this Agreement shall prevent Director
from discharging his or her fiduciary duties with respect to his or her role on
the board of directors of Parent. Director represents and warrants and covenants
and agrees that, except for this Agreement, he or she (x) has not entered into,
and shall not enter into during the Support Period, any voting agreement or
voting trust with respect to the Owned Shares and (y) has not granted, and shall
not grant during the Support Period, a proxy, consent or power of attorney with
respect to the Owned Shares except any proxy to carry out the intent of this
Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
4.  
Transfer Restrictions Prior to Merger. The Director will not, during the Support
Period, sell, transfer, assign, tender in any tender or exchange offer, pledge,
encumber, hypothecate or similarly dispose of (by merger, by testamentary
disposition, by operation of law or otherwise), either voluntarily or
involuntarily, enter into any swap or other arrangements that transfers to
another, in whole or in part, any of the economic consequences of ownership of,
enter into any contract, option or other arrangement or understanding with
respect to the sale, transfer, assignment, pledge, lien, hypothecation or other
disposition of (by merger, by testamentary disposition, by operation of law or
otherwise) or otherwise convey or dispose of, any of the Owned Shares, or any
interest therein, including the right to vote any Owned Shares, as applicable (a
“Transfer”); provided that (i) Director may Transfer Owned Shares for estate
planning or philanthropic purposes so long as the transferee, prior to the date
of Transfer, agrees in a signed writing to be bound by and comply with the
provisions of this Agreement and (ii) Director may Transfer Owned Shares in the
manner set forth on Schedule 1.

 
5.  
Cooperation. From time to time, at the reasonable request of Parent or the
Company and without further consideration, Director shall cooperate with Parent
and the Company to make all filings and obtain all consents of Governmental
Entities and third parties and execute and deliver such additional documents and
take all such further actions as may be necessary or desirable to effect the
actions contemplated by this Agreement. Without limiting the foregoing, Director
hereby (a) authorizes Parent and the Company to publish and disclose in any
public announcement, disclosure required by the SEC or by applicable Law or the
Proxy Statement (and, if applicable, the Form S-4), Director’s identity and
ownership of the Owned Shares, the nature of Director’s obligations under this
Agreement and any other information that Parent or the Company reasonably
determines is required to be disclosed in connection with the Merger and the
transactions contemplated by the Merger Agreement; (b) agrees to promptly give
to Parent and the Company any information Parent or the Company may reasonably
require for the preparation of any such disclosure documents; and (c) agrees to
promptly notify Parent and the Company of any required corrections with respect
to any information supplied by Director, if and to the extent that such
information shall have become false or misleading in any material respect.

 
6.  
Representations and Warranties.  Each Director represents and warrants to
Company and Parent that: this Agreement has been duly and validly executed and
delivered by such Director and constitutes a valid and legally binding agreement
of such Director, enforceable against such Director in accordance with its terms
and no other action is necessary to authorize the execution and delivery by such
Director or the performance of its obligations hereunder; if such Director is
married and any of the Owned Shares constitute community property or spousal
approval is otherwise necessary for this Agreement to be legal, binding and
enforceable, this Agreement has been duly and validly executed and delivered by,
and constitutes a valid and legally binding agreement, of Director’s spouse,
enforceable in accordance with its terms; the Owned Shares as of the date hereof
are equal to the number of shares set forth on the beneficial ownership table in
the Company’s proxy statement filed on April 26, 2012 as modified by
acquisitions or dispositions reflected on Form 4 or Form 5 filings made by such
Director following the date of such filing (other than in each case for shares
beneficially owned solely as a result of the Director having the right to obtain
beneficial ownership of such shares within 60 days, which for the avoidance of
doubt shall not constitute Owned Shares), and the Director is current on all
such Form 4 and Form 5 filings’; and Director has, and at all times during the
term of this Agreement shall have, beneficial ownership of, good and valid title
to and full and exclusive power to vote, without restriction or limitation, the
Owned Shares (other than any such shares that are transferred in the manner
permitted by this Agreement).

 
 
3

--------------------------------------------------------------------------------

 
7.  
Entire Agreement; Assignment. This Agreement is irrevocable. The recitals are
incorporated as a part of this Agreement. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement. This Agreement shall not be assigned by operation of law or
otherwise and shall be binding upon and inure solely to the benefit of each
party hereto; provided however that the rights under this Agreement are
assignable by Parent or the Company to any successor-in-interest.

 
8.  
Remedies/Specific Enforcement. Each of the parties hereto agrees that this
Agreement is intended to be legally binding and specifically enforceable
pursuant to its terms and that each of Parent and the Company would be
irreparably harmed if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that monetary damages would not
provide adequate remedy in such event. Accordingly, in the event of any breach
or threatened breach by Director of any covenant or obligation contained in this
Agreement, in addition to any other remedy to which Parent or the Company may be
entitled (including monetary damages), each of Parent and the Company shall be
entitled to injunctive relief to prevent breaches of this Agreement and to
specifically enforce the terms and provisions hereof. Director further agrees
that none of Parent, the Company or any other person or entity shall be required
to obtain, furnish or post any bond or similar instrument in connection with or
as a condition to obtaining any remedy referred to in this paragraph, and
Director irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

 
9.  
Governing Law and Enforceability. This Agreement is governed by, and shall be
interpreted in accordance with, the laws of the State of Delaware, without
regard to any applicable conflict of law principles. If any court determines
that the restrictions set forth in this Agreement are unenforceable, then the
parties request such court to reform these provisions to the maximum
restrictions, term, scope or geographical area that such court finds
enforceable. Venue of any legal action or proceeding between the parties related
to this Agreement shall be in any federal or state court located in the State of
Delaware, and the parties each consent to the personal jurisdiction of the
courts of the State of Delaware and the federal courts located in the State of
Delaware. Each Director agrees not to claim that the State of Delaware is an
inconvenient place for trial.

 
 
4

--------------------------------------------------------------------------------

 
10.  
Individual Obligations. The obligations of each of the Directors under this
Agreement are several and not joint. This Agreement is binding on each Director
that executes this Agreement regardless of whether any other Director(s) also
executed this Agreement.

 
11.  
Amendments; Waivers. Any provision of this Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed (i) in the
case of an amendment, by Parent, the Company and the Director, and (ii) in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 
12.  
Counterparts. The parties may execute this Agreement in one or more
counterparts, including by facsimile or other electronic signature. All the
counterparts will be construed together and will constitute one Agreement.

 
[signature pages follow]

 
 
5

--------------------------------------------------------------------------------

 



SIGNED as of the date first set forth above:




PACWEST BANCORP
 
FIRST CALIFORNIA FINANCIAL GROUP,  INC.
     
By       /s/ JARED M.
WOLFF                                                            
 
By       /s/ C.G.
KUM                                                              
Name: Jared M. Wolff
 
Name: C.G. Kum
Title:  Executive Vice President & General Counsel
 
Title:   President and Chief Executive Officer



Additional Signatures on Next Page
 
[Signature Page to Voting and Support Agreement]





 
 

--------------------------------------------------------------------------------

 

DIRECTORS:
 

     
/s/ MARK N. BAKER___________________
Mark N. Baker
 
/s/ CRAIG A. CARLSON_______________
Craig A. Carlson
     
/s/ STEPHEN M. DUNN_________________
Stephen M. Dunn
 
/s/ JOHN M. EGGEMEYER III___________
John M. Eggemeyer III
     
/s/ BARRY C. FITZPATRICK____________
Barry C. Fitzpatrick
 
/s/ GEORGE E. LANGLEY______________
George E. Langley
     
/s/ SUSAN E. LESTER__________________
Susan E. Lester
 
/s/ TIMOTHY B. MATZ________________
Timothy B. Matz
           
/s/ ARNOLD W. MESSER_______________
Arnold W. Messer
 
/s/ DANIEL P. PLATT__________________
Daniel P. Platt
     
/s/ JOHN W. ROSE____________________
John W. Rose
 
/s/ ROBERT A. STINE_________________
Robert A. Stine
     
/s/ MATTHEW P. WAGNER_____________
Matthew P. Wagner
   

 
[Signature Page to Voting and Support Agreement]

 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 1
 
 
·         
Mark N. Baker may transfer up to 2,000 Owned Shares in the aggregate to his son
and his son’s spouse, who, for the avoidance of doubt, shall not be subject to
any of the restrictions set forth in this Agreement.

 
 

--------------------------------------------------------------------------------